 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420Composite Energy Management Systems, Inc. and International Union, United Automobile, Aero-space and Agricultural Implement Workers of America (UAW), AFLŒCIO. Case 7ŒCAŒ42398 September 28, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On July 11, 2000, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The Charging Party filed exceptions and a supporting brief, and the Respondent filed a brief answering the excep-tions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and the complaint is dismissed.  Thomas W. Doerr, Esq., for the General Counsel. Philip W. Nantz and Steven K. Girard, Esqs., of Grand Rapids, Michigan, for the Respondent. Michael L. Fayette, Esq., of Grand Rapids, Michigan, for the Charging Party. DECISION STATEMENT OF THE CASE C. RICHARD MISERENDINO, Administrative Law Judge. This case was tried in Grand Rapids, Michigan, on February 17, 2000. The charge was filed by the International Union, United Automobile Aerospace and Agricultural Implement Workers of America (UAW), AFLŒCIO (Union) on September 24, 1999, and the complaint was issued on December 1, 1999. The com-plaint alleges that Composite Energy Management Systems, Inc. (CEMSI or Respondent) violated Section 8(a)(1) and (5) of the Act on and after July 22, 1999, by refusing to execute a plant-closing agreement negotiated with the Union.  On November 8, 1995, the Respondent and the Union com-menced negotiating a plant-closing agreement. On February 16, 1996, the Respondent permanently closed its plant. The parties continued to negotiate. By letter, dated September 16, 1997, the Respondent submitted a proposed plant-closing agreement that was preapproved by the appropriate company officials. (Jt. Exh. 13.) The Union proposed changes to the plant-closing agree-ment, which the Respondent rejected. Two months later, in November 1997, the Union withdrew many of its proposed changes which brought the parties closer to reaching an agree-ment for closing the plant. However, at the same time, the Un-ion raised many complicated issues relating to termination of the pension plan, which required time-consuming analysis by both parties.                                                                                                                       1 The Charging Party has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  Protracted negotiations continued mainly by written corre-spondence with the Respondent eventually accepting only one minor change proposed by the Union to the September 1997 plant-closing agreement. Eighteen months later, on July 22, 1999, the Union™s attorney, Michael Fayette, phoned his man-agement counterpart, Attorney Philip Nantz, in connection with the plant-closing agreement negotiations. According to Fayette, he told Nantz by phone that the Union was withdrawing all of its outstanding proposals and was willing to sign the proposed agreement of September 16, 1997. According to Nantz, Fayette stated that he wanted to schedule a formal meeting between the parties to finalize the bargaining process, but he did not state that the Union was withdrawing its proposals or that it was ready to sign the agreement. Nantz further testified that after conferring with the Respondent about scheduling a meeting he called back Fayette telling him that the Respondent would not agree to a plant-closing agreement along the terms of the Sep-tember 16, 1997 proposal because too much time had passed and circumstances had changed.  On July 28, 1999, in an in-formal meeting with Fayette, and on August 13, 1999, in a formal meeting with the bargaining teams, Nantz reiterated the Respondent™s position.  In its answer to the complaint, the Respondent denied the al-legations that it violated the Act.  It also denied that it was en-gaged in commerce within the meaning of the Act on or after the closing date of the plant, February 16, 1996, and therefore denied that the Board has jurisdiction in this matter. At the trial, the parties were given a full opportunity to appear, present evi-dence, examine and cross-examine witnesses, and file posthear-ing briefs.  On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and the Respondent,1 I make the fol-lowing FINDINGS OF FACT I. ISSUES 1. Does the Board have jurisdiction over the Respondent even though the alleged violation occurred more than 3 years after the Respondent permanently closed? 2. Did the Respondent™s September 16, 1997 proposed plant-closing offer remain open for acceptance until July 22, 1999?  1 The Union™s unopposed motion to correct the transcript, dated March 14, 2000, and the Respondent™s unopposed motion to correct the transcript, undated, are granted and received in evidence as GC Exh. 3 and R. Exh. 2, respectively. 332 NLRB No. 39  COMPOSITE ENERGY MANGEMENT SYSTEMS, INC. 4213. Did the Union accept the 
Respondent™s proposed plant-closing offer during the first te
lephone conversation on July 22, 
1999? 
II. JURISDICTION The Respondent does not dispute that it met the Board™s ju-
risdictional amount standard during the 12-month period im-
mediately preceding February 16
, 1996, the date it permanently closed. Rather, the Respondent argues that the Board does not 
have jurisdiction over it because it did not purchase and/or sell 
goods of at least $50,000 in any fiscal or calendar year after 
February 16, 1996, and therefore it was not engaged in com-
merce within the meaning of the Act at the time the alleged 
violation occurred on July 22, 1999, more than 3 years after it 
closed. 
The General Counsel argues that the Respondent was en-
gaged in commerce up until the 
date it closed, February 16, 
1996, and that the Board retained jurisdiction to enforce the 
Respondent™s bargaining obligations after it terminated its op-erations, citing 
Kranz Heating & Cooling, 
328 NLRB 401 (1999). The General Counsel argues that to hold otherwise 
would render meaningless an empl
oyer™s obligation to bargain 
over the effects of closing operations. 
It is settled law that the Board™s jurisdictional criteria ex-
pressed in terms of annual do
llar volume of business do not 
literally require evidentiary data respecting any certain 12-

month period of operation. 
J & S Drywall, 
303 NLRB 24, 29 
(1991), and cases cited there. In 
general, the Board asserts ju-risdiction using the most recent calendar or fiscal year preced-
ing the unfair labor practice, as well as the most recent calendar 
year preceding the year of trial and decision. 
Reliable Roofing Co., 246 NLRB 716 fn. 1 (1979).  
In effects bargaining cases like this one, however, the Board 
has asserted jurisdiction over 
the Respondent, irrespective of 
whether the alleged unlawful co
nduct occurred before or after 
the employer ceased doing business, either temporarily or per-

manently, provided the employer met the jurisdictional stan-
dards at the time of closing. For example, in 
Kirkwood 
Fabricators, 285 NLRB 33, 34 (1987), the Board asserted 
jurisdiction over an employer that had permanently closed 

where the violation occurred prior to the closing; that is, the 
employer had failed to notify 
the Union that it was going to 
close before it went out of bus
iness. The respondent met the 
jurisdictional amounts standard at the time of closing. The 
charge was filed 3 months after 
the employer shut down and the 
trial was held 2 months after the charge was filed. The Board 
adopted the administrative law judge™s finding that it retained 
jurisdiction over the respondent, even though the charge was 
filed after it permanently closed, because otherwise the Board 
would be precluded from determining and remedying a 
violation which occurred before the respondent cease
d doing bu                                                          
siness.  In American Gypsum Co., 
231 NLRB 1291, 1298 (1977), the 
Board asserted jurisdiction over an employer that had met the 
jurisdictional amounts standard while in operation, but was 
temporarily shut down for 1 ye
ar when the unlawful conduct 
occurred. Although the employer met the annual monetary 
jurisdictional standards at the time it shut down, it argued that 
there was no legal or statutory 
basis for asserting jurisdiction 
based on a violation that arose when it was not operating. The 
Board upheld the administrative la
w judge™s determination that 
ﬁ[i]f Congress or the Board intended that the Act were not to 

apply to an employer meeting said standards [when it was in 
operation] because it was not operating at the time the unfair 
labor practices were committed, it would follow that any time 
an employer was shut down (whether for seasonal, economic or 
other reasons) it . . . would be 
free to ignore the provisions of 
the Act.ﬂ  
Subsequently, in 
Benchmark Industries, 
269 NLRB 1096, 1097 (1984), the Board asserted jurisdiction over a company 
that had been destroyed by fire
, had no employees, and was in 
the process of dissolving at the time the unfair labor practice 
charge was filed. The charge, which was filed 1 month after the 
plant was destroyed by fire, alleged that the employer violated 
the Act by refusing to bargain with the union about the effects 
of its decision to close the plant after the fire. The Board 
adopted the administrative law j
udge™s jurisdictional findings, 
which noted that the employer had met the jurisdictional 

amount standard prior to the da
te that its facility burned down 
and expressly followed the rationale of 
American Gypsum Co., 
supra. See also
 Pacific Consolidated, 
286 NLRB 1102 (1987).
 In Kranz Heating & Cooling, 
supra,
 the Board adopted the 
administrative law judge™s finding
 that it had jurisdiction over 
the respondent who met the jurisdictional amounts standard 

when it went out of business in November 1996, even though 
the unlawful conduct occurred 6 
months after the employer had 
permanently closed.
2  Thus, under Board law if the Board has jurisdiction over an 
employer at the time the duty to bargain arose, it continues to 
have jurisdiction over that employer until the bargaining proc-
ess is consummated by agreem
ent or lawful impasse. Other-
wise, an employer could engage in effects bargaining in good 
faith for a predetermined period of time after it closed its doors 
and then abruptly cease bargaining leaving the Union without 
recourse and the Board without jurisdiction to determine and 

remedy the violation.  
The evidence shows, and the 
Respondent admits, that it met 
the jurisdictional standards on the date that it permanently 
closed. The evidence shows that the Respondent and the Union 
commenced effects bargaining prior to the closing and contin-
ued to bargain in good faith for more than 3 years, up to and 
beyond the date of the allege
d unlawful conduct. I find that 
once the Board had jurisdiction it retained jurisdiction until the 
bargaining process was complete by agreement or lawful im-
passe. The fact that the alleged 
unlawful conduct occurred more 
than 3 years after the facility closed does not matter, so long as 
the jurisdictional standard was met on the date of the plant clos-
ing. Accordingly, I find that the Respondent, a corporation, was 
engaged until February 16, 1996, in the manufacture and nonre-
tail sale of automotive parts and related parts at a facility lo-
cated in Grand Rapids, Michigan. In the fiscal year ending 
January 31, 1996, it sold and sh
ipped from its Grand Rapids  2 Kranz Heating & Cooling 
was a refusal to provide information 
case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422plant goods valued in excess of $50,000 directly to points out-side the State of Michigan.3  I therefore find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  In addition, I find that the Union is a labor organization within the meaning of Section 2(5) of the Act. III. ALLEGED UNFAIR LABOR PRACTICES A. Facts 1. Effects bargaining begins The Respondent and the Union were parties to a collective-bargaining agreement, covering approximately 150Œ200 pro-duction and maintenance employees, that was due to expire on October 1, 1996. Prior to November 1995, the Respondent announced that it would permanently close in early 1996.  On November 8, 1995, negotiations for a plant-closing agreement commenced. The Respondent™s bargaining team consisted of, CEMSI President and CEO Phillip Sandmann, CEMSI Human Resources Director Thomas Heitzman, and Attorney Philip Nantz, the Respondent™s counsel, who served as the Respondent™s chief spokesperson. The Union™s bargain-ing team consisted of Union International Representative Den-nis VanderLind and several bargaining unit workers. Vander-Lind served as the chief spokesperson for the Union and was assisted by UAW Attorney Michael Nicholson.  Manufacturing ceased in December 1995. On February 16 1996, the plant permanently closed. At a March 29, 1996 bar-gaining session, the Respondent presented a handwritten infor-mal proposal that addressed several plant closing issues. Key among those were a proposal soliciting the withdrawal with prejudice of all pending grievances under the collective-bargaining agreement; a proposal to amend the plan to allow the use of a different interest rate for calculating the termination of benefits, rather than the interest rate provided for under the pension plan; and a proposal to terminate the plan following the amendment. In exchange for the amendment and a prompt reso-lution of the other issues, the Respondent expressed a willing-ness to grant severance pay, an item sought by the Union. The informal proposal was rejected by the Union and bargaining continued.  2. Bargaining proceeds slowly On July 25 and October 18, 1996, two more bargaining ses-sions were held, but little progress was made. At the October 18 session, Attorney Michael Fayette, joined the Union™s bargain-ing team, effectively replacing Union Attorney Nicholson. Al-though VanderLind remained the official union chief spokes-person, Fayette actively participated in negotiations with the Respondent. The parties met again on December 20, 1996, and January 7, 1997.                                                            3 The evidence does not show that the Respondent corporation was dissolved prior to July 22, 1999, or at the time of trial.  Two witnesses for the Respondent, Philip Nantz, Esq., and Phillip Sandmann, testified that they thought the Respondent had been dissolved but could not state with any certainty when or whether it had been dissolved. (Tr. 124, 160Œ162.) No documentation was submitted reflecting that the Respon-dent had been dissolved.  On March 5, 1997, Fayette sent Nantz a written proposal ﬁconcerning the outstanding issues remaining between the par-ties, including the closing of the facility.ﬂ (Jt. Exh.10.) It pro-posed a one-time payment of a gift certificate for a local de-partment store in the amount of either $75 or $80 to compen-sate several former employees who lost Memorial Day pay in May 1994; severance pay in the amount of $20 per year of completed service through October 1, 1996, to all employees covered by the collective-bargaining agreement as of the date of the WARN letter (Dec. 21, 1995); and an in-depth proposal for calculating pension benefits. In response to the above, the Union indicated that it would agree to amend the pension plan along the lines sought by the Respondent, provided the benefits negotiated in the closing agreement or in the pension plan were not altered. Significantly, the Union sought to substitute Octo-ber 1, 1996 (the expiration date of the collective-bargaining agreement), for the actual closing date of February 16, 1996, in order to enhance the employees™ benefit package. At a May 30, 1997 meeting, the Union presented a ﬁcom-plete proposalﬂ for closing the plant. After waiting almost 4 months for a response, Fayette wrote to Nantz on August 22, 1997, stating that ﬁdespite repeated promises, we have yet to receive a written response to our proposal.ﬂ (Jt. Exh. 12.) He further stated, ﬁWe have done everything but beg you for a response to our proposal and have received only vague assur-ances that such a response will be forthcoming. If there is some response of which I am not aware, I would appreciate being advised of the same immediately.ﬂ Fayette closed the letter by stating, ﬁIn any event, it is time that this matter be brought to a conclusion. The only way that can be done is if you respond to our proposal. I hope the same can be accomplished forthwith.ﬂ (Jt. Exh. 12.) 3. The Respondent™s proposed plant-closing agreement of   September 16, 1997 On September 16, 1997, the Respondent responded by letter enclosing ﬁthe CEMSI Plant-Closing Agreement,ﬂ which had been preapproved by CEMSI Officials McKeon and Sandmann. (Jt. Exh. 13.) The comprehensive agreement contained many of the same provisions included in the Respondent™s handwritten informal proposal that was rejected by the Union on or about March 26, 1996. For example, it sought to establish February 16, 1996, as the official date for closing the plant, separating all employees, and terminating the collective-bargaining agree-ment. It also sought to amend the pension plan by substituting the GATT interest rate for the pension-plan rate and afterwards to terminate the pension plan. It sought the withdrawal with prejudice of all pending grievances under the collective-bargaining agreement. Finally, it sought to have the Union withdraw an unemployment insurance lawsuit appealing the denial of benefits for several individual former employees that was pending in Kent County Circuit Court. In a September 22, 1997 letter, Fayette responded by reiterat-ing the Union™s position that October 1, 1996 (the contract expiration date), should be designated as the last day of em-ployment for benefit purposes. He also explained that the Un- COMPOSITE ENERGY MANGEMENT SYSTEMS, INC. 423ion could not withdraw the une
mployment appeal lawsuit be-
cause the individual claimants w
ould have to waive their right 
to benefits, which he believed 
was highly unlikely because the 
matter had already been briefe
d on appeal. Finally, Fayette 
requested more time to review the proposed interest rate 
amendment to the pension plan, as well as the lists of employ-
ees eligible to receive the severance and holiday pay benefit. 
On October 14, 1997, Nantz wrot
e back effectively adhering 
to the Respondent™s original propos
als. Notably, he rejected the 
Union™s assertion that it was unab
le influence the withdrawal of 
the unemployment insurance appeals. Nantz stated, ﬁThe un-
employment benefits appeal itse
lf and the Union™s refusal to 
withdraw it has obviously struck a nerve with the Company. A 

decision adverse to the Company in this matter can be expected 
to cause the Company to reevaluate
 its position.ﬂ (Jt. Exh. 15.) 
Fayette responded quickly by letter, dated November 5, 
1997. In an effort to complete the negotiations, the Union with-
drew several of its proposed changes, which ostensibly bought 
the parties closer together. Regarding the unemployment insur-
ance appeal, however, Fayette reiterated that the Union had no 
control over the litigation, but 
agreed not to support a further 
appeal if the claimants were unsuccessful in the state circuit 

court. The Union implicitly allowed the Respondent to amend 
the pension plan by using the GATT interest rate and acknowl-
edged that the pension plan woul
d be terminated afterwards. It 
requested that the pension plan board of adjustment remain 
active until the plan was terminated in order to resolve several 
individual pension issues that had come up. 
Unaware of any unresolved indi
vidual employee pension is-
sues, Nantz wrote back on November 17, stating that while it 
ﬁappears that the parties have 
now moved closer to consummat-
ing an agreement for the closing of the plant . . . your reference 
to the fact that there are apparently a number of unresolved 
pension issues is of concern.ﬂ 
(Jt. Exh. 17.) Nantz asked Fay-
ette to identify the individual pension issues. He also stated that 
ﬁ[w]ith regard to the unemployment compensation proceedings 

currently on appeal to Circuit Court, the Company understands 
the Union™s problem regarding a 
withdrawal. However, having 
said this, the Company™s high level of frustration on this issue 

continues.ﬂ  
4. Bargaining bogs down
 At a time when the parties appe
ared to be making noticeable 
progress toward reaching a plant-closing agreement, the Union 

raised several individual pension issues to gain bargaining lev-
erage, which impeded the plant-closing negotiations. Fayette 
would later concede, that it was a tactical error to link the plant 
closing and individual pension issu
es, and that the latter should 
have been sent to the pension 
joint board of adjustment for 
resolution. (Tr. 43, 45.)  
For the next several months, negotiations occurred by corre-
spondence and were primarily focused on individual pension 
issues, with secondary attention being devoted to a plant-
closing agreement. In a letter,
 dated August 20, 1998, Fayette 
addressed several of the outsta
nding pension issues and also threatened to file a ulp charge if the Respondent did not provide a list of all current and future 
pension participants and benefici-
aries that he had requested 6 weeks earlier. He then stated that 
ﬁwith regard to specific provisions of the Plant-Closing Agree-
ment, and assuming satisfactory re
solution of the above issues, we are prepared to enter in to the same with the following mi-

nor changes.ﬂ (Jt. Exh. 25).  Fayette proposed three language 
changes to the proposed plant cl
osing agreement, one of which 
sought to place all former empl
oyees on ﬁlayoff statusﬂ for 1 
year after they ceased working for the Respondent for purposes 
of determining pension benefits. In
 closing, Fayette stated that 
the Union was anxious to complete the plant-closing agreement 

and that it was prepared to meet
 at any convenient time to dis-
cuss the same. He concluded by 
stating, ﬁThis matter must be 
resolved or we will be forced to take all steps appropriate to 
insure a prompt resolution.ﬂ (Jt. Exh. 25.)  
On September 17, Nantz responded by providing two pen-
sion plan documents that had been requested by the Union. He 
also generally acknowledged the changes requested by the Un-
ion to the proposed plant-clos
ing agreement by stating: 
 Your letter of August 20, 1998, has been forwarded to Mr. 
Sandmann and Mr. Heitzman. As you stated, the letter at-
tempts to capsulize all of the Union™s outstanding questions 
and issues in connection with 
finalization of the CEMSI plant 
closing. In this regard it is a helpful document. [Jt. Exh. 26.]  
 For the next several months, the parties exchanged corre-
spondence seeking and providi
ng information about various 
pension issues.  In a letter, dated December 29, 1998, however, Nantz spe-
cifically addressed the changes requested in Fayette™s August 
20 letter. (Jt. Exh. 30.) He began by stating: 
 11. The Union has requested some changes to the pre-viously forwarded draft of the proposed Plant-Closing 
Agreement. The most recent and current draft of the pro-
posed Agreement was forwarded to you along with the re-
lated Holiday Benefit Payment List, Severance Pay List, 
and Last Day Worked List by 
my letter dated February 12, 
1998.  The Company has reviewed the Union™s requests 
and responds as follows. 
 The Respondent rejected the Un
ion™s proposed language that 
would give former employees an additional full year of eligibil-
ity under the pension plan beyo
nd their last day worked and 
steadfastly maintained that February 16, 1996, was the termina-
tion date for collective-bargai
ning and pension benefits pur-poses. The Respondent also rejected the Union™s proposed lan-

guage assuring that the pension 
joint board of administration 
would remain in place until the plan was terminated, stating 

that because the pension plan ha
d not been terminated the board 
was ﬁobviously still in place.ﬂ Finally, the Respondent agreed 
to a minor change to paragraph 9 of the plant-closing agree-
ment. 
Nantz however added the following cautionary note: 
 12. With regard to the possible termination of the 
CEMSI Pension Plan, you have requested a copy of the 

Plan termination calculations. The Plan termination calcu-
lations were prepared sometim
e ago and are now outdated.  
New calculations would be necessary and a copy will be 
forwarded to you as may be provided by the Company™s 
actuarial consultants. This data will, of course, be an es-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424sential ingredient in determining whether the Company 
has any continuing interest in terminating the Plan at this 
time. [Jt. Exh. 30] 
 In an April 28, 1999 letter, Fayette responded first to the 
pension issues and then to the plant-closing issues. Regarding 
the latter, he explained in detail why the Union was seeking the 
proposed language changes to certain paragraphs of the pro-
posed plant-closing agreement. Fayette concluded his remarks 
on the proposed plant-closing agr
eement by asserting that ﬁwith 
these provisions, it appears that we have an agreement.ﬂ (Jt 

Exh. 32.) 
Responding by letter, dated J
une 28, 1999, Nantz addressed 
the pension issues first and the plant-closing agreement second. 

Regarding the latter, he reiterated the Respondent™s position: 
that February 16, 1996, was the official date of the plant clos-
ing; that the Respondent would not agree to any language char-
acterizing the former employees as being on layoff status from 
their respective last days of work until October 1, 1996; and 
that the Respondent would not agree to any language changing 
the composition of the joint board of adjustment. In short, the 
Respondent yielded nothing. Nantz 
ended the letter by stating, 
ﬁAs you acknowledged in your letter
, this matter is indeed con-
tinuing to be troublesome to the Company. Hopefully the in-
formation set forth in this letter will serve to further narrow the 
issues currently separating th
e parties.ﬂ (Jt. Exh. 36.) 
In June 1999, it appeared that 
only a relatively small number 
of issues kept the parties from consummating an agreement. 
Yet, their respective bargaini
ng positions concerning those 
issues had remained unchanged for 10 months. In late June 
1999, Union Representative VanderLi
nd sent a letter to former 
CEO Sandmann accusing the Respondent of making cash set-

tlements with the former employees without the Union™s 
knowledge or consent and threaten
ing to bring a lawsuit. That 
placed a significant strain on the parties™ over-extended bar-

gaining relationship. 
5. The July 22 telephone conversations
 In July 1999, Nantz and Fayette agreed to meet informally 
on July 28 to discuss where the plant-closing negotiations 
stood. In the meantime, Fayett
e called VanderLind on July 17, 
and the two met at 8:30 a.m. on 
July 22 to discuss the Union™s 
bargaining position. They reviewed
 Nantz™ June 28 response to 
Fayette™s April 28 letter and concluded that after several 
months of negotiations the Respondent simply was not going to 
yield on the three issues raised in the April 28 letter. They de-

cided to capitulate by withdr
awing their remaining proposed 
changes and by accepting the proposed plant-closing agreement 

of September 16, 1997, with the 
minor change to paragraph 9 
as agreed to by the Respondent on December 29, 1998. 
Shortly after lunch on July 22, Fayette phoned Nantz to dis-
cuss the Union™s position. Two different versions of the phone 
conversation were presented at the trial. According to Fayette, 
he told Nantz that he and Vande
rLind had met and ﬁthat we had 
heard them say, ‚No™ enough, and we were ready to meet to 
sign the closing agreement and to talk about how the checks 
would be distributed and issued under the closing agree-ment . . . we had to sort out the details, because we are now 
three years from having good addresses for people.ﬂ (Tr. 33, 
65.) Fayette testified that he and Nantz talked about the agreed 
change to paragraph 9 and that he asked Nantz if he had the 
plant-closing agreement on word processing so that the change 
to paragraph 9 could be easily in
serted. Nantz indicated that he 
had the agreement on the computer and that he would contact 
his client to arrange a date to meet. (Tr. 34.) Fayette further 
testified that later that after
noon Nantz called back and said, 
ﬁAre you sitting down?ﬂ He said that he ﬁhad talked to his cli-
ent and they were no longer interested in entering into a plant-
closing agreement.ﬂ (Tr. 34Œ35.) Fayette suspected that the 
strongly worded letter recently
 sent by VanderLind to Sand-
mann may have poisoned the barg
aining relationship. In an 
attempt to revive the agreement, Fayette asked if everyone 
could still meet in August, which Nantz agreed to do.  
Nantz testified that Fayette told him ﬁthat he had met with 
his client, specifically Mr. VanderLind, to review and discuss 
the Union™s position regarding various issues . . . he was opti-
mistic/confident that we could reach a final settlement on the 
closing negotiations with another meeting.ﬂ (Tr. 114.) Asked 
whether Fayette told him that 
the Union was withdrawing its 
objections to the plant-closing agreement and was ﬁ[w]illing to 
sign,ﬂ Nantz replied that he ﬁdid not remember Mr. Fayette 
using those words.ﬂ  ﬁWhat I remember is that he was optimis-
tic confident that the process co
uld be finalized with another 
meeting.ﬂ (Tr. 114.) Nantz also
 recalled Fayette asking him if 
the agreement was on his word processing agreement to which 
he responded affirmatively. (Tr.
 115.) According to Nantz, he 
told Fayette that he would have
 to contact Sandmann to ﬁsee 
where we stand on all of this.ﬂ After conferring with Sand-
mann, Nantz phoned Fayette. He 
asked Fayette if he was ﬁsit-
ting downﬂ and then told him that he had talked with Sand-

mann, ﬁand that the terms discussed two and a half years ago, 
were no longer viable and no l
onger workable, and those could notŠin total, all of those terms 
as reflected back in those dis-
cussions, were not acceptable to the Company as a plant finalŠ
final plant-closing settlement.ﬂ (Tr. 117.) Fayette told Nantz 

that he still wanted to have a formal meeting between the par-
ties, which was tentatively 
scheduled for August 13.  
On July 28, Fayette and Nantz 
met informally as originally 
scheduled. They discussed indivi
dual pension issues pertaining 
to two former employees. The 
unrebutted testimony shows that 
Nantz also reiterated that the Respondent was unwilling to enter 
into a plant-closing agreement based on the terms of its Sep-
tember 16, 1997 proposal. 
Two weeks later, on August 13
, the bargaining teams for 
both sides met. They 
discussed the alleged cash payments made 
to former employees that Va
nderLind had accused the Respon-
dent of making. Nantz also told the Union that the Respondent 
would not enter into the plant-
closing agreement proposed on 
September 16, 1997. He explained that too much time had passed since the proposal was made
 and that the actuarial as-
sumptions for terminating the pe
nsion plan had changed. Nantz 
further pointed out that Vander
Lind™s letter to Sandmann as-
serting that the Respondent had 
made cash payments to former 
employee has soured the bargaining relationship. 
 COMPOSITE ENERGY MANGEMENT SYSTEMS, INC. 4256. Credibility resolutions 
Fayette™s version of the firs
t telephone conversation with 
Nantz on July 22 simply does not withstand scrutiny. The 
credible evidence shows that from January 1998 the protracted 
negotiations took place almost 
exclusively by correspondence. 
It is implausible that when it came to the single most important 
part of the bargaining process (i.e., the unconditional accep-
tance of the Respondent™s offer) Fayette communicated that 
acceptance in an informal telephone conversation.  
The lack of any explanation 
for deviating from the practice 
of memorializing positions rais
es additional doubts about the 
true purpose and content of the first telephone conversation. 
There is no evidence that there was no time to write a letter. 
Rather, the evidence shows that Fayette and VanderLind met in 
the early morning of July 22. Fa
yette afterwards went to an-
other meeting and apparently to 
lunch before returning to his 

office. He testified that upon retu
rning to his office after lunch, 
he phoned Nantz and they chatted informally about the practice 
of law and former partners. In the course of their conversation, 
Fayette announced that the Unio
n accepted without conditions 
the proposed plant-closing agreem
ent. This somewhat cavalier 
approach to wrapping up a rather intense 2-1/2 years of nego-
tiations is inconsistent with th
e established practice of putting 
things in writing.  
Nor does the evidence disclose why Fayette did not immedi-
ately hang up the telephone and se
nd Nantz a letter memorializ-

ing the fact that the Union had accepted the September 16, 
1997 agreement as slightly modifi
ed and that it was ready to 
sign it. I am unconvinced that after being told for the first time 
in almost 2 years that the propos
ed plant-closing agreement was 
no longer on the table, an attorney
 with Fayette™s labor relations 
experience would not have reacted immediately by sending a 
letter, if, in fact, he had accepted the proposal. 
Further, the evidence shows that on two occasions following 
the July 22 telephone conversation,
 Fayette failed to memorial-
ize the fact that the Union al
legedly had accepted the proposed 
plant-closing agreement, and the Respondent allegedly had 
reneged on the deal. On July 28, he met face-to-face with Nantz 
at which time they discussed th
e individual pension issues of 
two former employees, Doane a
nd Earhart. (Tr. 120.) Accord-
ing to Nantz™ unrebutted testimony,
 he reiterated to Fayette that 
ﬁthe Company had reservation and was not willing to enter into 

a plant settlement agreement on the same terms that had been 
discussed years ago.ﬂ (Tr. 120.
) Two weeks later, on August 
13, the full bargaining teams met for the first time in almost 18 

months. In his unrebut
ted testimony, Nantz stated that they 
discussed the alleged cash paymen
ts and that he told the Un-
ion™s bargaining team which in
cluded Fayette, that the Respon-
dent was not willing to enter into a plant-closing agreement 
based on its September 16, 1997 proposal. Fayette therefore 
had two other opportunities to write a letter, but failed to do so. 
Thus, the evidence shows that despite being told three times 
in less than a month that the Respondent would not enter into a 
plant-closing settlement agreem
ent on the same terms that had 
been discussed, Fayette never 
responded with a letter pointing 
out that the Union had accepted the proposal and therefore the 
parties had consummated an agreement. I find the absence of a 
writing memorializing the acceptance and what allegedly oc-
curred during and after the first telephone conversation casts 
serious doubt on Fayette™s version of what was discussed.  
Fayette™s credibility is further un
dercut by his failure to prod 
the Respondent to fulfill its obligation by threatening to file an 
unfair labor practice (ulp) charge as he had done during nego-
tiations. For example, in his 
August 20, 1998 letter, Fayette 
twice threatened to file charges with the Board if the Respon-
dent did not provide information 
that had been requested (Jt. Exh. 25, p. 3, pars. 6 & 7), and also closed the letter by threat-
ening to take all steps appropria
te if the matter was not quickly 
resolved. Yet, when it came to enforcing the plant-closing 

agreement, there is no eviddence that he threatened to file a 
charge and waited 2 months before actually filing a charge. 
Fayette™s version of the first 
telephone conversation is also 
placed in doubt by the discussions that occurred at the July 28 
and August 13 meetings. The uncontradicted evidence shows 
that at the July 28 informal 
meeting, Fayette and Nantz dis-
cussed the individual pension issues and at the August 13 for-
mal bargaining session the fu
ll bargaining committees dis-cussed the alleged cash payments made to former employees. It 

stands to reason that if the Re
spondent had refused to sign the 
proposed plant-closing agreemen
t after the Union accepted the 
proposal, the main focus, if not
 the only focus, of these two 
meetings would have been on that topic. The fact that the par-

ties continued to discuss issues that Fayette stated had been 
delinked from the plant-closing 
agreement negotiations during 
two meetings that were ostensibly scheduled to try to revive the 
plant-closing negotiations, raises
 doubt as to whether there was 
an unconditional acceptance on July 22.  
The evidence taken as a whol
e shows that Fayette™s conduct 
is inconsistent with his testimony. In addition, at the time Fay-
ette testified, his demeanor cau
sed me to doubt his credibility. 
For all of these reasons, including his demeanor, I do not credit 
his version of the first telephone 
conversation that he had with 
Nantz on July 22, 1999. 
In contrast, Nantz™ demeanor 
was more convinc
ing, his tes-timony is corroborated by his 
contemporaneous notes of the 
first telephone conversation (R. E
xh. 11), and his version of the 
first telephone conversation is more plausible. With respect to 
the latter, the evidence shows that on June 30 VanderLind 
wrote to Sandmann accusing th
e Respondent, bu
t effectively accusing Sandmann, of making cash payments to former em-
ployees and demanding that Sa
ndmann ﬁimmediately sit down 
and negotiateﬂ about the alleged cash settlements. (Jt. Exh. 37.) 
Nantz responded with an equall
y strong letter that bluntly 
stated, ﬁYou should be aware of the 
fact that unsubstantiated 
assertions and threats have been and continue to be 
increasingly
 counterproductive to the effort to
 reach an amicable resolution 
of this process.ﬂ (Jt. Exh. 38.) The evidence supports a reason-
able inference that Fayette was aware that VanderLind™s June 

30 letter had irked Sandmann a
nd jeopardized the chances of 
finalizing a plant-closing agreem
ent. (Tr. 35.) He therefore 
called Nantz to set up a formal
 meeting for two purposes: to 
accommodate his client™s demand for an immediate meeting to 

address the alleged cash payment issue and to finalize the clos-
ing agreement before it was too late, if it was not already too 
late.  Given the tension level at that point, and the uncertainty 
of where things stood, I am persuaded that by Nantz™ testimony 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426that the purpose of Fayette™s pho
ne call was to schedule a meet-
ing to discuss these issues. 
The General Counsel asserts th
at Nantz™ testimony is not 
credible because his notes of 
the second phone conversation on 
July 22 reflect that he told Fayette over the phone that Sand-
mann was unwilling to sign the proposed plant-closing agree-
ment. (Tr. 34, GC Exh. 2.) The General Counsel argues that 
Nantz would not have made such a statement if Fayette had not 
told him in the first conversa
tion that the Union accepted the 
closing agreement and was prepared to sign it. However, it is 
equally, if not more, likely th
at Nantz was expressing Sand-mann™s sentiments in the wake 
of VanderLind™s June 30 accu-sations without knowing for sure what the Union wanted to 
discuss at the formal meeting in order to convey the clear mes-
sage that the bargaining relati
onship had definitely changed. 
Finally, the fact that Fayett
e asked Nantz if the proposed 
plant closing agreement was still on word processing does not 

impeach Nantz™ credibility. Nantz did not deny that Fayette 
asked the question. It would be consistent for Fayette to ask 
that question if he intended on ﬁfinalizingﬂ the process at the 
formal meeting. What I find significant is that Fayette did not 
testify that he asked Nantz to make the minor change and bring 
an amended copy of the plant-
closing agreement to the August 13 meeting so all the parties could sign it. If that was the pur-
pose of the August 13 meeting, it logically follows that Fayette 
would have asked Nantz to do so.  
I therefore credit Nantz™ version of the first telephone con-
versation.  
B. Analysis and Findings
 1. The proposed plant-closing agreement remained open for 
acceptance on July 22, 1999 
Under Board law, an offer, once made, remains on the table 
unless explicitly withdrawn by 
the offeror or unless circum-stances arise that would reasonably lead the parties to believe 
that the offer has been withdrawn. 
Williamhouse-Regency of 
Delaware, 297 NLRB 199 (1989). There is no evidence that the 
proposed plant-closing agreement contained an expiration date 
for acceptance or that it was ever withdrawn prior to the July 
22, 1999 telephone conversation.  
Nor is there evidence that th
e Respondent withdrew any one 
or more individual provisions of the proposed plant-closing 
agreement. Nantz testified th
at the Respondent was having 
second thoughts about terminating the pension. He stated that 
by December 1998 the investment performance of the plan had 
improved significantly and that
 the plan had become over-
funded. As a result, Sandmann c
oncluded that it made no sense 
from the Respondent™s point of vi
ew to necessarily terminate 
the pension plan. (Tr. 105Œ106.) Na
ntz nevertheless wrote in a 
letter of December 28, 1998: 
 12. With regard to the possible termination of the 
CEMSI Pension, Plan you have requested a copy of the 

Plan termination calculations. The Plan termination calcu-
lations were prepared sometim
e ago and are now outdated. 
New calculations would be necessary and a copy will be 
forwarded to you as may be provided by the Company™s 
actuarial consultants. This data will, of course, be an es-
sential ingredient in determining 
whether the Company has any continuing interest in terminating the Plan at this 

time. [Jt. Exh. 30, p. 5.] [Emphasis added.] 
 The language falls short of an explicit withdrawal of the pen-
sion plan proposal. The fact that Nantz knew in December 1998 
that the pension plan was over funded, but did not expressly 
withdraw the proposal precludes an inference that the proposed 
termination of the plan wa
s no longer on the table.  
In addition, the evidence shows that in February 1998 Nantz 
sent Fayette a copy of the pr
oposed plant-closing agreement 
and ironically in his December 28, 1998 letter, he reminded 

Fayette of that fact: ﬁThe most recent and current draft of the 

proposed Agreement was forwarded to you along with the re-
lated Holiday Benefit Payment List, Severance Pay List, and 
Last Day Worked List by my le
tter dated February 12, 1998.ﬂ  
Thus, the evidence reflects that Nantz himself acknowledged in 

writing that the proposed plant-closing agreement remained on 
the table through December 1998.  
The evidence also shows that after December 1998 both 
sides continued to negotiate over various paragraphs of the 
proposed plant-closing agreemen
t as reflected in Fayette™s 
April 28, 1999 letter and Nantz™ re
sponse letter, dated, June 28, 
1999. (Jt. Exhs. 32 & 36.) Thus, more than ample evidence 
exists showing that both partie
s reasonably believed that the 
September 1997 closing agreement wa
s still on the table in July 

1999.  The Respondent nevertheless argues that even though the 
proposed plant-closing agreement did not contain a deadline for 
acceptance, it lapsed, because it was not accepted within a rea-
sonable time. The Board has held that it is not the length of 
time itself that governs whether 
a contract proposal has lapsed. 
Rather, it is the ﬁsurrounding ci
rcumstancesﬂ in each case, 
which determine whether the time period is reasonable. 
Worrell 
Newspapers, 232 NLRB 402 (1977). The fact that bargaining 
continued over the key terms of the proposed closing agreement 
through June 28, 1999 shows that neither side reasonably be-
lieved that the proposal had lapsed.  
The Respondent further argues 
that ﬁchanged circumstancesﬂ precluded acceptance of the proposed agreement on July 22. 
Specifically, the Respondent points to the Union™s failure to 
withdraw the unemployment insura
nce lawsuit and its failure to 
withdraw the pending grieva
nces under the collective-
bargaining agreement. However, the evidence shows that the 
Union twice advised the Respondent in the fall 1997 that it did 
not have the authority to withdraw the lawsuit because the Un-
ion was not a party to the lawsuit and as a practical matter the 
case had already been submitted on brief to the court. (Jt. Exhs. 

14 & 16.) It also shows that the Union stated that if the Re-
spondent prevailed it would no
t support an appeal. Although 
the Respondent expressed dissati
sfaction with the Union™s re-
sponse, it continued to negotiate. No appeal was taken when the 
Respondent subsequently prevaile
d in the state circuit court. The Respondent™s argument is
 therefore unpersuasive. 
As to the withdrawal of the pending grievances, the evidence 
shows that the Union did not withdraw the grievances because 

there was no signed agreement a
nd that the Union did not sub-
mit the grievances to arbitration until after Nantz told Fayette 
 COMPOSITE ENERGY MANGEMENT SYSTEMS, INC. 427that the Respondent would not enter into a September 1997 
plant-closing agreement. (Jt. Exh.
 40.) Thus, I also reject this 
argument.  
Finally, the Respondent asserts 
that it would be unfair to 
hold it to the proposed plant-clos
ing agreement because interest 
rate changes and improved plan performance made terminating 
the pension plan an unattractiv
e option for the Respondent.  
The evidence shows that Nantz and Sandmann were aware of 
these changes as early as December 1998, but did nothing to 
withdraw the proposal to terminate the pension plan. In addi-
tion, there is no evidence s
howing that the Respondent would 
have suffered any detriment if the over funded pension plan had 
been terminated.  
Thus, I find that the proposed plant-closing agreement re-
mained on the bargaining table open for acceptance on July 22, 
1999.  2. The Union did not accept th
e proposed plant-closing agree-
ment on July 22, 1999, or otherw
ise indicate it
 would sign it 
The complaint alleges that on July 22, 1999, the parties 
reached complete agreement on a plant-closing agreement and 
the Union requested the Respondent to execute it, which the 
Respondent failed and refused to do. The success of the Gen-eral Counsel™s case in large pa
rt turns on Fayette™s version of 
the first telephone conversation th
at he had with Nantz on July 
22.  I have already determined th
at Fayette™s version of the first 
telephone conversation with Na
ntz on July 22, 1999, is not 
credible. I have also credited Nantz™ testimony of that 
conversation. There is no other 
evidence showing that Fayette 
told Nantz that the Union was withdrawing its proposed 

changes to the proposed plant-cl
osing agreement, that a plant-
closing agreement was no longer conditioned on agreement of 

the individual pension issues, that the Union accepted the 
September 16, 1997 proposed plan
t-closing agreement with the agreed-upon minor change, or that the Union was ready to sign 

the agreemen
t.  
                                                          
Accordingly, I shall recommend that the complaint be dis-
missed in its entirety. 
CONCLUSION OF LAW 
The Respondent has not violated the Act in any manner al-
leged in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The complaint is dismissed. 
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 